Citation Nr: 1445199	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-30 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, including as secondary to bilateral hearing loss, and if so, whether service connection is warranted.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and W. C.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to August 1951.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen previously denied claims of entitlement to service connection for bilateral hearing loss and depression, and denied entitlement to TDIU.  

The Veteran and his witnesses testified at a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript is of record.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2008 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO declined to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and depression.  He did not submit a notice of disagreement or new and material evidence within one year of the notice of decision.

2.  The evidence received since the March 2010 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and depression. 

3.  The Veteran's current bilateral hearing loss is the result of injury during service.

4.  The Veteran's depression is caused by his bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The March 2010 rating decision that denied the Veteran's petition to reopen his claims of entitlement to service connection for bilateral hearing loss and depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received since the March 2010 rating decision is new and material; and the claims of entitlement to service connection for bilateral hearing loss and depression are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for depression, as secondary to bilateral hearing loss, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In a March 2010 rating decision, the RO declined to reopen the service connection claims for bilateral hearing loss and depression.  The Veteran did not appeal the RO's decision.  No additional evidence relevant to these claims was associated with the claims file within one year of that rating decision.  Cf. 38 C.F.R. § 3.156(b).  Thus, the March 2010 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  

At the time of the March 2010 rating decision, relevant evidence of record included December 1993 VA examination reports; intermittent VA treatment records dated through September 2009; various private treatment records, including extensive otolaryngology (ENT) treatment for ear and hearing problems; multiple statement from the Veteran's family and friends; multiple statements from the Veteran; and a February 2009 private etiology opinion from a private physician.  The March 2010 decision was premised on a finding that the Veteran did not present new and material evidence to reopen his hearing loss and depression claims.  

Evidence obtained since the March 2010 rating decision consists of multiple statements from the Veteran reiterating his contention that hearing loss has been present since service, and providing additional detail regarding the training exercise wherein he suffered injury causing hearing loss; September 2012 VA audiological and mental health examination reports, containing an etiology opinion relating depression to the Veteran's hearing loss; and an August 2014 Board hearing transcript, containing testimony from the Veteran and his witnesses regarding the onset and nature of his hearing loss.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claims for bilateral hearing loss and depression.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear history of the onset of the Veteran's hearing loss as a result of in-service injury, additional clear evidence that hearing loss did not precede service, evidence of continuing hearing loss disability, and evidence linking depression to hearing loss.  The new evidence is new and material, and therefore, the Veteran's claims of entitlement to service connection for bilateral hearing loss and depression are reopened.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as sensorineural hearing loss, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When service connection for chronic diseases is at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

      A.  Bilateral Hearing Loss

The Veteran has current bilateral hearing loss for VA purposes as established in multiple private and VA audiological evaluations dating as far back as December 1993, and as recently as September 2012.  See 38 C.F.R. § 3.385.  The Veteran's hearing loss has been described as mixed, and consisting at least in part of sensorineural hearing loss.

With regard to an in-service disease, event, or injury, the Veteran's service treatment records (STRs) are not available.  When a claimant's records have been lost or are otherwise unavailable, the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, the Veteran has credibly reported the events surrounding an in-service accident where he was rendered unconscious after firing a 105 millimeter howitzer.  He has contended that when he awoke, severe hearing loss was present, and he has maintained that he was discharged from service due to this hearing loss.  He has additionally credibly reported suffering from his hearing loss since the time of the injury.  The Veteran has additionally provided statements from two of his brothers who credibly reported that he did not have hearing loss prior to service and that he had significant hearing loss after service.  

The reports provided by the Veteran and his witnesses are consistent with the prevailing evidence of record.  Moreover, both the Veteran and his witnesses are competent to report on observations regarding the Veteran's hearing loss, and their reports are not contradicted by other evidence of record.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

Records obtained from the Surgeon General in February 2009, show that the Veteran was hospitalized with a diagnosis of "total deafness" in June 1951 and the condition was noted to have "EPTS" (existed prior to service).  There are no further details in these records and it is not possible to know the basis for this finding or whether the condition, if pre-existing, was found to have worsened in service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Cf. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2014).  The presumption does not apply where there was no examination at service entrance.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  In this case the Veteran likely had an entrance examination when he entered on to active service; that examination is simply unavailable.

The only evidence of pre-existence is the cryptic note in the SGO records.  There is no evidence that the disability was not aggravated, even if pre-existing.  It is not likely that the Veteran would have been accepted for active service if he had had total deafness at the time of his examination for service entrance.  The presumption of soundness has not been rebutted.

Based on this competent and credible evidence, a continuity of symptomatology of bilateral hearing loss has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.  Resolving reasonable doubt in the Veteran's favor; the elements of service connection are all demonstrated and service connection is granted.

      B.  Depression
      
The Veteran clearly has a depressive disorder that was diagnosed during the September 2012 VA examination.  The Veteran has contended that the depression developed as secondary to his now service-connected hearing loss.

The September 2012 VA examiner provided the opinion that the Veteran's depression was at least as likely as not secondary to his hearing loss.  The examiner noted that the Veteran felt isolated and not part of things as a result of hearing loss, and when he was without hearing aids.  He reported feeling like he missed out on relationships and he feels depressed regarding financial problems after losing his prior employment due to hearing loss. 

The examiner's opinion satisfies the final required element for service connection for depression on a secondary basis to bilateral hearing loss.  See 38 C.F.R. § 3.310(a).  

Accordingly, all doubt with respect to these claims is resolved in favor of the Veteran and his claims for service connection for bilateral hearing loss and for depression, as secondary to bilateral hearing loss, are granted.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for depression is granted.




REMAND

The issue of entitlement to a TDIU cannot be fairly adjudicated without obtaining a medical opinion regarding the effects of the Veteran's service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Additionally, adjudication of the claim must be deferred until a rating assignment is made for the Veteran's now service-connected bilateral hearing loss and depression.

Accordingly, this claim is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a VA opinion as to whether the Veteran's service connected bilateral hearing loss and depression, together, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.

The VA examination report or addendum should indicate that the claims file and a complete copy of this REMAND were reviewed.  All necessary studies and tests should be conducted.

The examiner must provide reasons for all opinions addressing the relevant medical and lay evidence of record.  If the examiner recommends examination of the Veteran in order to render this opinion, such examination should be undertaken.  

2.  After assigning disability ratings for the Veteran's now service-connected bilateral hearing loss and depression, readjudicate his TDIU claim.  If the percentage requirements for TDIU are not met, refer the claim to the Director of VA's C&P Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


